360 F.2d 212
In the Matter of the Arbitration between Robert KORESKA, d/b/a W. Koreska, Petitioner-Appellant, andPERRY-SHERWOOD CORP., Respondent-Respondent.
No. 255.
Docket 30131.
United States Court of Appeals Second Circuit.
Argued March 1, 1966.
Decided March 1, 1966.

Appeal from an order of the United States District Court for the Southern District of New York, Dudley B. Bonsal, Judge, denying request to order respondent to proceed to arbitration, 9 U.S.C.A. § 4.
Robert Braunschweig, Wachtell, Manheim & Grouf, New York City, for petitioner-appellant.
Norman Moloshok, Delson & Gordon, New York City, for respondent-respondent.
Before LUMBARD, Chief Judge, KAUFMAN, Circuit Judge, and FEINBERG, District Judge.*
PER CURIAM:


1
We affirm in open court the order of the district court denying the motion to compel arbitration for the reasons stated by Judge Bonsal in his opinion dated September 27, 1965, reported at 253 F. Supp. 830.



Notes:


*
 Sitting by designation